DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36, 39, 44, 45, 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over YE et al PG PUB 2020/0068608 in view of YOSHIMURA et al PG PUB 2021/0337597.
Re Claims 35, 39, 44, YE et al UE (an apparatus with one memory, processor and computer program code) and gNB (an apparatus with one memory, processor and computer program code) performing RACH procedure wherein based on the UE capability for supporting sub-PRB allocation, the UE transmits Msg3 to gNB (a network entity) and in response, the gNB transmits Msg4 a contention resolution message containing the UE contention resolution ID via DCI on a MPDCCH [0099-0104].  
YE et al fails to explicitly teach that the contention resolution ID is short.   However, YE et al teaches to improve spectral efficiency for NB-IoT, sub-PRB allocation may include designing the transport size for UCI/DCI [0094 0166].   When, the UE supports sub-PRB allocation, the designed UCI/DCI maybe is used to mapped the UE contention resolution ID (Short Contention resolution ID) in the designed DCI and received via Narrowband PDCCH.  One skilled in the art would have been motivated to map the Contention Resolution ID into the sub-PRB allocation to improve spectral efficiency for the NB-IoT.  
YE et al fails to explicitly teach the Msg3 includes a UE contention resolution identifier.  However, YOSHIMURA et al teaches the terminal may consider the contention resolution to be successful and complete/terminates the Random Access procedure based on the matching of Msg3 and Msg4 containing UE contention resolution identifier [0164].   One skilled in the art would have been motivated to have transmitted the contention resolution identifier in Msg3 to resolve the contention with the gNB.  
Therefore, it would have been obvious to one skilled in the art have supported the sub-PRB allocation for mapping the “Short” Contention resolution ID in the designed DCI for spectral efficiency and to transmit Msg3 including “short” contention resolution identifier for resolving the contention with gNB.  
Re Claims 36, 45, YOSHIMURA et al teaches based on the receiving the contention resolution identifier in Msg4, the Random access procedure is terminated/completed.
Re Claims 42, 50, YOSHIMURA teaches the Msg3 contains the “short” contention resolution identifier in the RACH procedure.
Re Claim 51, YE et al teaches the DCI include a field (one or more bits) to indicate the “short” Contention resolution identifier.
Re Claim 52, YE et al teaches mapping the “short” contention resolution identifier” in the UCI/DCI.  The length of the short contention resolution identifier, in this case 16 bits, is a matter of design choice.  One skilled in the art would have been motivated to have designed the identifier to any length as long as the identifier can be differentiated.  
Re Claim 53, YOSHIMURA et al teaches the PDCCH is used for scheduling of the PDSCH when there are pending packet awaiting reception [0164].
Re Claim 54, YOSHIMURA et al teaches when the UE receives Msg4 via DCI containing the “short” contention resolution identifier and terminates the random access procedure.  YOSHIMURA et al further teaches if there is no data traffic, the device may transition to RRC idle state and disconnect/release RRC connection with network [0141].  When no data traffic is pending, the gNB can include the RRC release in the DCI to enable transition to idle state to conserve bandwidth.  a
Claims 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over YE et al PG PUB 2020/0068608 in view of YOSHIMURA et al PG PUB 2021/0337597 as applied to Claim 35 above and further in view of PARK et al PG PUB 2019/0215872.
Re Claims 38, 41, YE et al in view of YOSHIMURA et al teaches the mapping/transmitting of “short” contention resolution identifier in the sub-PRB allocation of the designed UCI to the gNB (the network entity).   YE et al in view of YOSHIMURA et al fails to explicitly teach “the short contention resolution identifier is configured for early data transmission to the network entity.  However, PARK et al teaches EDT through the random access procedure reduce battery consumption [0028].  One skilled in the art would have been motivated to reduce battery consumption.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claims 43, 47, 48, 49 are rejected under 35 U.S.C. 103 as being unpatentable over YE et al PG PUB 2020/0068608 in view of YOSHIMURA et al PG PUB 2021/0337597 as applied to Claim 35 above and further in view of LIM et al PG PUB 2019/0357272.
Re Claims 43, 47, 49, YE et al in view of YOSHIMURA et al fails to explicitly teach the short contention resolution comprised in one or more bits of UE identifier transmitted by the apparatus.  However, LIM et al teaches the based on the UE ID sent in the Msg3, the Msg4 is transmitted with x bits of the Msg3 to the UE [0038].  One skilled in the art would have been motivated to have taken x bit (one or more bits of UE ID) of Msg3 to distinguish contention resolution among UEs.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 48, the x-bit can be 41 bit of the UE ID.
Allowable Subject Matter
Claims 37, 40, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 37, 40, 46, Prior art fails to teach the short contention resolution identifier indicates to the network entity that the UE does not expect to receive an application ACK as claimed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472